689 S.E.2d 315 (2010)
In the Matter of Howard Geoffrey SLADE.
No. S10Y0332.
Supreme Court of Georgia.
February 1, 2010.
*316 Paula J. Frederick, General Counsel State Bar, Jonathan W. Hewett, Asst. General Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
This disciplinary matter is before the Court on the petition of Howard Geoffrey Slade for voluntary surrender of his license. Slade admits that in connection with his representation of a client in a personal injury action, he received $80,000 on behalf of the client, but failed to deposit the funds in his trust account, give the funds to the client, or otherwise account for them. Slade also admits that in connection with his representation of another client in a like-kind exchange of property under section 1031 of the Internal Revenue Code, he received $238,000 from the client, but did not deposit the funds in his trust account. When the client cancelled the transaction and sought return of the funds, Slade wrote her a check that was returned for insufficient funds, and since that time, has not delivered the funds to the client or otherwise accounted for them. Slade admits that this conduct constitutes a violation of Rule 1.15(I)(b) of the Georgia Rules of Professional Conduct found in Bar Rule 4-102(d). The maximum sanction for a violation of Rule 1.15(I)(b) is disbarment. The State Bar requests that the Court accept the voluntary surrender.
We have reviewed the record and agree to accept Slade's petition for voluntary surrender of his license, which is tantamount to disbarment. Accordingly, it is hereby ordered that the name of Howard Geoffrey Slade be removed from the rolls of persons authorized to practice law in the State of Georgia. Slade is reminded of his duties pursuant to Bar Rule 4-219(c).
Voluntary surrender of license accepted.
All the Justices concur.